Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe et al (DE 199 17 323) as cited by applicant with references made to applicant provided translation.

Regarding claim 1, Knappe discloses, Fig. 1-2 show a fixing system for welding welding studs to a substrate in a welding direction, and a welding gun to define the welding direction and a welding stud (member 22), and the welding gun is configured to be welded to the welding gun. A holding device (member 18) and a supporting member having a supporting surface (members 19 20, and 21) to hold the welding stud during the welding process, and the welding stud is configured to be welded to the welding stud. A stationary system is described including contact surfaces (end portions 25 of member 22) provided for contacting the substrate before the welding process and / or during the welding process. Furthermore, from Fig. 2 it can be understood that when the contact surface is in contact with the substrate, the straight line connecting the contact surface and the outer contour of the support element forms an acute angle with the welding direction.

Knappe fails to disclose, regarding claims 1-2, 8, the tangent enclosing an angle of less than 60 degrees, less than 45 degree, or less than 30 degrees with the welding direction when the welding stud is held by the holding device…This angle would depend on the length of the barrel and the length of the handle. These distances seem to be based on setting the appropriate angle for viewing contact of the welding stud with the substrate. It would be desirable for the user to see the stud making contact for appropriate placement. Therefore, it would have been obvious to select this angle at less than 60 degrees, 45 degrees or 30 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 

Regarding claim 3, 5  Knappe discloses a holding spring 17 for acting on the holding device 19. (See Figs 1-3 and Paragraph [0032]) A bearing element 16 is attached between the spring and the support device and moves in the opposite direction of the welding direction. (See Paragraph [0034])
Regarding claim 10,  Knappe discloses a holding spring 17 for acting on the holding device 19. (See Figs 1-3 and Paragraph [0032]) A bearing element 16 is attached between the spring and the support device and moves in the opposite direction of the welding direction. (See Paragraph [0034])

Claim(s) 4, 6, 7, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe et al (DE 199 17 323) in view of Soyer (WO 2017-076653) as cited by applicant with references made to applicant provided translation.

The teachings of Knappe have been discussed above. Knappe fails to disclose he welding gun has a contact pressure element having a contact pressure surface and a contact pressure spring, which acts on the contact pressure, element; as well as a bearing element having a bearing, surface; and wherein the contact pressure element can be moved relative to the bearing element counter to the welding direction, against a spring force of the contact pressure spring, until the contact surface of the Page 3 of 9U.S. Application No.: UnassignedPreliminary Amendment welding stud and the contact pressure surface are arranged at the same height in the welding direction.

Soyer discloses includes a contact pressure element having a contact pressure surface (a portion indicated by 28) and a contact pressure spring acting on a contact pressure element (a member 21) and a bearing member 6 which is circumferential, wherein the contact pressure element is a contact pressure element. A welding gun is described in which the welding gun moves against the spring force of the contact pressure spring until the contact pressure surfaces of the contact surface and the contact pressure element of the welding stud are disposed at the same height in the welding direction (especially, see page 11, line 21-27, page 12, line 12-19, and Fig. 6, in particular). It would have been obvious to adapt Knappe in view of Soyer to provide the contact pressure element for only initiating the welding operation if the detected pressure exceeds a predetermined minimum value. 

Regarding claim 7, Knappe discloses Fig. 1-2 show a fixing system for welding welding studs to a substrate in a welding direction, and a welding gun to define the welding direction and a welding stud (member 22), and the welding gun is configured to be welded to the welding gun. A holding device (member 18) and a supporting member having a supporting surface (members 19 20, and 21) to hold the welding stud during the welding process, and the welding stud is configured to be welded to the welding stud. A stationary system is described including contact surfaces (end portions 25 of member 22) provided for contacting the substrate before the welding process and / or during the welding process. A holding spring 17 for acting on the holding device 19. (See Figs 1-3 and Paragraph [0032]) A bearing element 16 is attached between the spring and the support device and moves in the opposite direction of the welding direction. (See Paragraph [0034])

Knappe fails to disclose the circumferential and curved bearing element however, Soyer discloses includes a contact pressure element having a contact pressure surface (a portion indicated by 28) and a contact pressure spring acting on a contact pressure element (a member 21) and a bearing member 6 which is circumferential, wherein the contact pressure element is a contact pressure element. A welding gun is described in which the welding gun moves against the spring force of the contact pressure spring until the contact pressure surfaces of the contact surface and the contact pressure element of the welding stud are disposed at the same height in the welding direction (especially, see page 11, line 21-27, page 12, line 12-19, and Fig. 6, in particular). It would have been obvious to adapt Knappe in view of Soyer to provide the contact pressure element for only initiating the welding operation if the detected pressure exceeds a predetermined minimum value, with the circumferential element providing a more accurate representation of the pressure applied. It would have been obvious to provide the curved outlet channel for controlling the flow of shielding gas in the event a shielding gas is applied. It is not clear what purpose the curved outlet channel provides and this limitation is considered to be an obvious design choice. It could be considered purely ornamental. 

Regarding claims 11-13,  Knappe fails to disclose he welding gun has a contact pressure element having a contact pressure surface and a contact pressure spring, which acts on the contact pressure, element; as well as a bearing element having a bearing, surface; and wherein the contact pressure element can be moved relative to the bearing element counter to the welding direction, against a spring force of the contact pressure spring, until the contact surface of thePage 3 of 9U.S. Application No.: UnassignedPreliminary Amendment welding stud and the contact pressure surface are arranged at the same height in the welding direction.

Soyer discloses, regarding claims 11-13, a contact pressure element having a contact pressure surface (a portion indicated by 28) and a contact pressure spring acting on a contact pressure element (a member 21) and a bearing member 6 which is circumferential, wherein the contact pressure element is a contact pressure element. A welding gun is described in which the welding gun moves against the spring force of the contact pressure spring until the contact pressure surfaces of the contact surface and the contact pressure element of the welding stud are disposed at the same height in the welding direction (especially, see page 11, line 21-27, page 12, line 12-19, and Fig. 6, in particular). It would have been obvious to adapt Knappe in view of Soyer to provide the contact pressure element for only initiating the welding operation if the detected pressure exceeds a predetermined minimum value. 

Regarding claims 14-17, Soyer discloses includes a contact pressure element having a contact pressure surface (a portion indicated by 28) and a contact pressure spring acting on a contact pressure element (a member 21) and a bearing member 6 which is circumferential, wherein the contact pressure element is a contact pressure element. A welding gun is described in which the welding gun moves against the spring force of the contact pressure spring until the contact pressure surfaces of the contact surface and the contact pressure element of the welding stud are disposed at the same height in the welding direction (especially, see page 11, line 21-27, page 12, line 12-19, and Fig. 6, in particular). It would have been obvious to adapt Knappe in view of Soyer to provide the contact pressure element for only initiating the welding operation if the detected pressure exceeds a predetermined minimum value, with the circumferential element providing a more accurate representation of the pressure applied. It would have been obvious to provide the curved outlet channel for controlling the flow of shielding gas in the event a shielding gas is applied. It is not clear what purpose the curved outlet channel provides and this limitation is considered to be an obvious design choice. It could be considered purely ornamental.

Regarding claims 18-20,  Knappe fails to disclose he welding gun has a contact pressure element having a contact pressure surface and a contact pressure spring, which acts on the contact pressure, element; as well as a bearing element having a bearing, surface; and wherein the contact pressure element can be moved relative to the bearing element counter to the welding direction, against a spring force of the contact pressure spring, until the contact surface of thePage 3 of 9U.S. Application No.: UnassignedPreliminary Amendment welding stud and the contact pressure surface are arranged at the same height in the welding direction. It would have been obvious to provide the curved outlet channel for controlling the flow of shielding gas in the event a shielding gas is applied. It is not clear what purpose the curved outlet channel provides and this limitation is considered to be an obvious design choice. It could be considered purely ornamental.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/28/2022